DETAILED ACTION
This Action is in response to Applicant’s response filed on 01/13/2022.  Claims 1-15 are still pending in the present application.  This Action is made FINAL.

Response to Amendment
Drawing Objection: The amended drawing filed on 01/13/2022 overcomes the Drawing objection in the previous office action.
Specification Objection: The amended specification filed on 01/13/2022
overcomes the Specification objection in the previous office action.
Claim Interpretation under 35 U.S.C. & 112(f): The amended claims filed on 1/13/2022 obviate the interpretation under 35 U.S.C. & 112(f)  in the previous office action.
Double Patenting rejection:  The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10152789, 11058288, 10251714, 10912449 and 11080854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Foreign priority: In the previous action, the Examiner acknowledged a claim to foreign priority. This was in error. This has now been corrected and reflects that no claim to foreign priority has been made.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Wu et al  (US 2014/0072190 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over IGARASHI et al (U.S. 20130176411 A1), hereinafter referred to as “Igarashi”, in view of Wu et al (US 2014/0072190 A1), hereinafter referred to as “Wu”.

Regarding claim 1, Igarashi discloses A system (Fig.1,endoscope system 1) for enhancing a surgical image (Paragraph 28 discloses “ an electronic endoscope 3 including a CCD 2 which is an image pickup device, as living body image information acquiring means which is inserted into a body cavity to pick up an image of a tissue in the body cavity….”) , the system (Fig.1, endoscope system 1) comprising: 
an image capture device ( Fig.1, an electronic endoscope 3 including a CCD 2; Fig.4, target image)  that is to be inserted into a patient and  captures an image inside the patient during a surgical procedure; (Paragraph 28 discloses “ an electronic endoscope 3 including a CCD 2 which is an image pickup device, as living body image information acquiring means which is inserted into a body cavity to pick up an image of a tissue in the body cavity….”)  
a memory including a series of instructions stored thereon (Paragraph 84 discloses: “stored in the memory in the image processing section 101 as an enhancement coefficient table TBL, and the enhancement processing section 112 in the image processing section 101 multiplies the enhancement coefficient to the pixel values using the data in the enhancement coefficient table TBL when performing the enhancement processing.”, it shows that “multiple enhancement coefficient to the pixels values” is interpreted as “instruction stored”) a processor (Fig.3, element 101, image processing section) executing the series of instructions to receive the image (medical image) and apply at least one image processing filter (Fig.3, section 111-band decomposition processing , section 112-enhancement processing and  section 113-color conversion) to the image to generate an enhanced image,
 a display (Fig.3, section 5-obsservation monitor) (Paragraph 28 discloses : “ an electronic endoscope 3 including a CCD 2 which is an image pickup device, as living body image information acquiring means which is inserted into a body cavity to pick up an image of a tissue in the body cavity….”)
	However, Igarashi does not disclose:  the image processing filter including:
a spatial decomposition filter decomposing the image into a plurality of spatial frequency bands; and  
a frequency filter filtering the plurality of spatial frequency bands and removing the filtered plurality of spatial frequency bands from the plurality of spatial frequency bands to generate a plurality of enhanced bands; and
a recombination filter generating the enhanced image by collapsing the plurality of enhanced bands;
Wu discloses  a system (Fig.2, a temporal processing module ) for enhancing a medical image (Paragraph 5: “ visualizing a pattern of flow of blood in a body shown in the at least two images.” and Paragraph 36: “ This has important potential monitoring and diagnostic applications to medicine.”) comprising : 
a spatial decomposition filter (Fig.2, spatial decomposition bands 204 ) decomposing the image into a plurality of spatial frequency bands (Fig.2, spatial frequency bands 206);(Fig.2 and Paragraph 40 discloses: “spatial decomposition module 204 of system first decomposes the input video 202 into different spatial frequency bands 206.”) and  
a frequency filter (Fig.2, temporal filter 208) filtering the plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) and removing the filtered plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) from the plurality of spatial frequency bands (Fig.2, spatial frequency bands 206), (Fig.2 and Paragraph 40 discloses: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” And paragraph 42: “the method extracts the pulse rate, it can employ a narrow frequency band around that value. The temporal processing is uniform for all spatial levels and for all pixels within each level.”) to generate a plurality of enhanced bands; (Fig.2, filter spatial bands 210) and
a recombination filter (Fig.2, reconstruction 216)  generating the enhanced image by collapsing the plurality of enhanced bands (Fig.2, filter spatial bands 210); (Fig.2 and Paragraph 40 discloses: “The outputted filtered spatial bands 210 are then amplified by an amplification factor 212, added back to the original signal by adders 214, and collapsed by a reconstruction module 216 to generate the output video 218.”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the  image processing filter of “Wu”  into or replace the image processing filter of the system of  “Igarashi” in order to improve the remove noise and apply signal processing to the pixel value in the medical image.

Regarding claim 2 , Igarashi, as modified by Wu, discloses the claim invention. Igarashi further discloses wherein 
the image capture device( Fig.1, an electronic endoscope 3 including a CCD 2; Fig.4, target image) captures a video having a plurality of images (Fig.4, lamda 1-3 images); (Paragraph 46 discloses “ The CCD driving circuit 20 drives the CCD 2 provided in the electronic endoscope 3 and outputs a frame-sequential image…”) and the controller (Fig.3, element 101, image processing section)  applies the at least one image processing filter(Fig.3, section 111-band decomposition processing , section 112-enhancement processing and  section 113-color conversion) to each image of the plurality of images. (Fig.4, lamda 1-3 images).

Regarding claim 3 , Igarashi, as modified by Wu, discloses the claim invention.
Wu further discloses wherein the frequency filter is a temporal filter. (Fig.2, temporal filter 208)

Regarding claim 4 , Igarashi, as modified by Wu, discloses the claim invention.
Igarashi further discloses wherein the frequency filter (Fig.3 , section 113-color conversion  processing ) is a color filter. (Fig.4 , color conversion processing is a color filter.)

Regarding claim 5 , Igarashi, as modified by Wu, discloses the claim invention. Igarashi further discloses wherein the frequency filter (Fig.3 , section 113-color conversion  processing ) is set by a clinician. (Paragraph 43 discloses “ Therefore, the control circuit 17 selects the first filter group or the second filter group in accordance with the mode switching operation by the user.” and Paragraph 102 discloses “ The color conversion processing in the color conversion processing section 113 is a processing for adjusting color tone here, in which the color tones of the respective band images are adjusted such that the color tones become similar to the whole color tone of the white light observation image displayed under white light in the normal observation mode.”)

Regarding claim 6 , Igarashi, as modified by Wu, discloses the claim invention.
(Fig.2, temporal filter 208)  is preset based on a type of obstruction. (Fig.2 and Paragraph 40 discloses: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” , it is shows temporal filter 208 can be used selectable based on obstruction.)

Regarding claim 7 , Igarashi, as modified by Wu, discloses the claim invention. 
Wu further discloses wherein the frequency of the frequency filter (Fig.2, temporal filter 208) selectable based upon a type of obstruction. (Paragraph 29: “The method can run in real time to show phenomena occurring at temporal frequencies selected by the user.” And Paragraph 40: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” , it is shows temporal filter 208 can be used selectable based on obstruction.). 

Regarding claim 8, Igarashi discloses A method for enhancing an image (Fig.1,endoscope system 1) during a surgical procedure image (Paragraph 28 discloses: “ an electronic endoscope 3 including a CCD 2 which is an image pickup device, as living body image information acquiring means which is inserted into a body cavity to pick up an image of a tissue in the body cavity….”), the method (Fig.1,endoscope system 1)  comprising: 
capturing at least one image (Paragraph 28 discloses “ an electronic endoscope 3 including a CCD 2 which is an image pickup device, as living body image information acquiring means which is inserted into a body cavity to pick up an image of a tissue in the body cavity….”)   using an image capture device; ( Fig.1, an electronic endoscope 3 including a CCD 2; Fig.4, target image)
 filtering the at least one image, (Fig.3, section 111-band decomposition processing , section 112-enhancement processing and  section 113-color conversion),and
displaying the enhanced image on a display. (Fig.3, section 5-obsservation monitor and Paragraph 28 discloses “…displays an endoscopic image on an observation monitor 5…”)  
However, Igarashi does not disclose wherein filtering includes:
decomposing the at least one image to generate a plurality of spatial frequency bands;
applying a frequency filter to the plurality of spatial frequency bands and removing the filtered plurality of spatial frequency bands from the plurality of spatial frequency bands to generate a plurality of enhanced bands; and 
collapsing the plurality of enhanced bands to generate an enhanced image;
Wu discloses  a method (Fig.2, a temporal processing module ) for enhancing a medical image (Paragraph 5: “ visualizing a pattern of flow of blood in a body shown in the at least two images.” and Paragraph 36: “ This has important potential monitoring and diagnostic applications to medicine.”) comprising :
decomposing the at least one image to generate a plurality of spatial frequency bands; (Fig.2, spatial frequency bands 206);(Fig.2 and Paragraph 40 discloses: “spatial decomposition module 204 of system first decomposes the input video 202 into different spatial frequency bands 206.”)
applying a frequency filter (Fig.2, temporal filter 208) to the plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) and removing the filtered plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) from the plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) to generate a plurality of enhanced bands (Fig.2, filter spatial bands 210); (Fig.2 and Paragraph 40 discloses: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” And paragraph 42: “the method extracts the pulse rate, it can employ a narrow frequency band around that value. The temporal processing is uniform for all spatial levels and for all pixels within each level.”)
and collapsing the plurality of enhanced bands (Fig.2, filter spatial bands 210) to generate an enhanced image; (Fig.2 and Paragraph 40 discloses: “The outputted filtered spatial bands 210 are then amplified by an amplification factor 212, added back to the original signal by adders 214, and collapsed by a reconstruction module 216 to generate the output video 218.”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the  image processing filter of “Wu”  into or replace the method of image processing filter of the system of  “Igarashi” in order to improve the remove noise and apply signal processing to the pixel value in the medical image.

Regarding claim 9 , Igarashi, as modified by Wu, discloses the claim invention.
Igarashi further discloses wherein further comprising: capturing a video having a plurality of images (Fig.4, lamda 1-3 images and Paragraph 46 discloses “ The CCD driving circuit 20 drives the CCD 2 provided in the electronic endoscope 3 and outputs a frame-sequential image…”); and filtering each image of the plurality of images. (Fig.4, lamda 1-3 images.)

Regarding claim 10, Igarashi, as modified by Wu, discloses the claim invention.
Wu further discloses wherein the frequency filter is a temporal filter. (Fig.2, temporal filter 208)

Regarding claim 11, Igarashi, as modified by Wu, discloses the claim invention. 
Igarashi further discloses wherein the frequency filter (Fig.3 , section 113-color conversion  processing ) is a color filter. (Fig.4 , color conversion processing is a color filter.)

Regarding claim 12 , Igarashi, as modified by Wu, discloses the claim invention.
Igarashi further discloses wherein the frequency filter (Fig.3 , section 113-color conversion  processing ) is set by a clinician. (Paragraph 43 discloses “ Therefore, the control circuit 17 selects the first filter group or the second filter group in accordance with the mode switching operation by the user.” and Paragraph 102 discloses “ The color conversion processing in the color conversion processing section 113 is a processing for adjusting color tone here, in which the color tones of the respective band images are adjusted such that the color tones become similar to the whole color tone of the white light observation image displayed under white light in the normal observation mode.”)
Regarding claim 13, Igarashi, as modified by Wu, discloses the claim invention. Wu further discloses wherein applying the frequency filter (Fig.2, temporal filter 208) to the plurality of spatial frequency bands (Fig.2, spatial frequency bands 206) to generate the plurality of enhanced bands (Fig.2, filter spatial bands 210) includes: 
(Fig.2, spatial frequency bands 206)  to generate a plurality of partially enhanced bands (Fig.2, filter spatial bands 210); (Paragraph 75: “the frequency responses of a respective temporal filters. Ideal bandpass filters are used for color amplification, since they have passbands with sharp cutoff frequencies.” and FIGS. 9A-D) and 
applying a temporal filter (Fig.2, temporal filter 208)  to the plurality of partially enhanced bands (Fig.2, filter spatial bands 210) to generate the plurality of enhanced bands. (Fig.2, filter spatial bands 210), . (Fig.2 and Paragraph 40 discloses: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” And Paragraph 42: “the method extracts the pulse rate, it can employ a narrow frequency band around that value. The temporal processing is uniform for all spatial levels and for all pixels within each level.”)

Regarding claim 14 , Igarashi, as modified by Wu, discloses the claim invention.
Igarashi further discloses wherein applying the color filter (Fig.3 , section 113-color conversion  processing ) to the plurality of spatial frequency bands to generate the plurality of partially enhanced bands ( See Fig.3 and Paragraph 102 discloses “ The color conversion processing in the color conversion processing section 113 is a processing for adjusting color tone here, in which the color tones of the respective band images are adjusted such that the color tones become similar to the whole color tone of the white light observation image displayed under white light in the normal observation mode.”) includes isolating an obstruction to a portion plurality of partially enhanced bands.( Paragraph 30 discloses “ a rotary filter 14 as band-limiting means which changes the illumination light to a frame-sequential light; a condensing lens 16 which condenses the frame-sequential light, which has passed through the rotary filter 14…”,it is interpreted as the rotary filter 14 can be used to obstruction/close light goes through in order to change the illumination light).

Regarding claim 15 , Igarashi, as modified by Wu, discloses the claim invention. 
Wu further discloses wherein applying the temporal filter (Fig.2, temporal filter 208) to the plurality of partially enhanced bands (Fig.2, filter spatial bands 210) to generate the plurality of enhanced bands (Fig.2, filter spatial bands 210) includes applying the temporal filter (Fig.2, temporal filter 208)  only to the portion plurality of partially enhanced bands (Fig.2, filter spatial bands 210) including the obstruction. . (Fig.2 and Paragraph 40 discloses: “The temporal filter 208 and amplification factors 212 can be tuned to support different applications.” , it is shows temporal filter 208 can be used selectable based on obstruction.)

Relevant Prior Art Directed to State of Art
Hajan et al ( U.S. 20090136104 A1), “noise reduction apparatus, systems, and methods”, teaches about  a general system for noise reduction, as well as a specific system for Magnetic Resonance Imaging (MRI) and Nuclear Quadrupole Resonance (NQR). Specifically, the methods and devices for reducing noise and other effects when data is collected.
Lee et al ( U.S. 20090046910 A1), “method for enhancing blood vessels in angiography images”, teaches about the method for enhancement filtering to improve visibility of blood vessels and more practically to a framework for vessel enhancement filtering in angiography images.
.
Carnes et al (U.S. 20170161893 A1), “AUGMENTED SURGICAL REALITY ENVIRONMENT”, teaches about an augmented reality surgical system for viewing an augmented image of a region of interest during a surgical procedure is provided and the image capture device may capture a video having a plurality of image frames and the controller applies the at least one image processing filter to each image frame of the plurality of image frames.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

		P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            	01/24/2022


/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665